      Case 1:18-cr-00820-JSR Document 10 Filed 11/14/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x

United States of America              :      NOTICE OF APPEARANCE
                                             AND REQUEST FOR
                                      :      ELECTRONIC NOTIFICATION
         - v -
                                      :      18 CR 820 (JSR)

Cesar Altieri Sayoc
                                      :

----------------------------------x

To:   Clerk of Court
      United States District Court
      Southern District of New York


      The undersigned attorney respectfully requests the Clerk

to note her appearance as counsel in this case and to add her as

a filing user to whom Notices of Electronic Filing will be

transmitted in this case.



                                 Respectfully Submitted,

                                      /s/Amy Gallicchio

                                 Federal Defenders of New York
                                 52 Duane Street
                                 New York, N.Y. 10007
                                 (212) 417-8728
                                 Amy Gallicchio@fd.org




TO:   Attorneys of Record via ECF
